  Case 19-09015       Doc 69     Filed 04/20/20 Entered 04/20/20 16:30:30          Desc Main
                                   Document     Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF IOWA


 IN RE:                                            Chapter 11
                                                   Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                                   MOTION TO SET HEARING FOR
                  DEBTORS.                         PLAINTIFFS’ MOTION TO DEEM
                                                   ADMITTED AND MOTION FOR
                                                   CONTEMPT



 VEROBLUE FARMS USA, INC., et al.,
                                                   Adversary No. 19-09015
                 PLAINTIFFS

                       vs.

 CASSELS BROCK & BLACKWELL LLP

                DEFENDANTS.


       The Debtors, VeroBlue Farms USA, Inc, et al., (“Plaintiffs”), comprised of VeroBlue

Farms USA, Inc. (“VBF”), VBF Operations, Inc. (“VBF Ops”), VBF Transport, Inc. (“VBF

Transport”), VBF IP, Inc. (“VBP IP”) and Iowa’s First, Inc. (“Iowa’s First”), by and through

their counsel, and for their Motion to Set Hearing state:

       1.      On April 9, 2020, Plaintiffs filed their Reply in Support of Motion to Deem

               Admitted, which is now fully briefed (Docket 66).

       2.      On April 9, 2020, Plaintiffs also filed their Motion for Contempt (Docket 67),

               seeking Defendant’s compliance with the Court’s February 21, 2020 Order

               granting Debtors’ motion to compel Defendant to provide discovery that has been

               outstanding for months.
  Case 19-09015        Doc 69     Filed 04/20/20 Entered 04/20/20 16:30:30              Desc Main
                                    Document     Page 2 of 3



        3.      Plaintiffs conferred with Defendant regarding its availability for a hearing on

                these matters. Both parties are available April 28th, April 29th, and April 30th.

        4.      Defendant requested Plaintiffs agree that Defendant’s Motion to Stay (Docket 68)

                be set for hearing at the same time as Plaintiffs’ motions. Plaintiffs resist

                Defendant’s request because Defendant’s Motion was only recently filed (the

                night of April 17) and seeks to now stay all discovery (even that which was

                ordered by the Court’s February 21, 2020 order) and therefore appears to

                essentially be Defendant’s response to Plaintiffs’ Motion for Contempt..

        WHEREFORE, Plaintiffs respectfully request the Court to schedule a hearing on

Plaintiffs’ Motion to Deem Admitted (Docket 47) and Plaintiffs’ Motion for Contempt (Docket

67) on April 28th, April 29th, or April 30th.



                                                Respectfully submitted,

                                                    VeroBlue Farms USA, Inc., VBF
                                                    Operations, Inc., VBF Transport, Inc.,
                                                    VBF IP, Inc., and Iowa’s First, Inc.

 BY: /s/ Dan Childers                               BY: /s/ Robert H. Lang
 One of their Attorneys                             One of Their Attorneys

 Dan Childers                                       Robert H. Lang
 Elderkin & Pirnie, PLC                             Thompson Coburn LLP
 316 Second Street SE, Suite 124                    55 East Monroe, 37th Floor
 Cedar Rapids, IA 52406 319-362-2137(main)          Chicago, IL 60603 312-346-7500(main)
 Dchilders@elderkinpirnie.com                       rhlang@thompsoncoburn.com
  Case 19-09015        Doc 69      Filed 04/20/20 Entered 04/20/20 16:30:30               Desc Main
                                     Document     Page 3 of 3


                                     CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on the 20th day of April, 2020 a copy of the foregoing
document was filed with the Clerk of Court for the United States Bankruptcy Court for the Northern
District of Iowa using the CM/ECF system, and served electronically on those participants that receive
service through the CM/ECF System.
Signed: /s/ Laura Moon Williams
